Title: Enclosure: Willink, Van Staphorst & Hubbard to the Commissioners of the Treasury, 11 September 1789
From: Willink, Van Staphorst, and Hubbard
To: Commissioners of the Treasury



EnclosureWillink, Van Staphorst & Hubbard to the Commissioners of the Treasury

Gentlemen
Amsterdam 11. September 1789

Our last Respects were of 2. June Since when we are deprived of your esteemed favors.
In the Engagement the necessity of the United States impelled us to make with the Undertakers, to obtain monies for facing the last february Interest was Stipulated that each of them Should have the faculty to purchase at the Same price the remaining Bonds of the last loan, until the end of the present year; An arrangement which by the facility granted to the Undertakers to call for these Bonds only at the moment they could dispose of them with certainty, induced them to aim at a profit, rather by selling a great many, than by endeavouring to raise the price which tended greatly to depress the credit of the United States; complaining of this Evil to a few of the most capital Undertakers, equally desirous as us to stop it, and thereby gradually to raise the credit to the point, the Establishment of the New Federal System, and its operation justly entitle the United States to, and the want of which was the Sole Impediment, to retrieve and fix it here, upon the most respectable footing. They agreed to take for their account all the remaining Bonds, and to hold up the prices So as to Secure our object, which had the Success immediately to Cause a Start in the prices, and there is appearance they will continue to climb up, until they attain that Degree necessary to inspire Sufficient confidence to enable us to procure with ease and on favorable conditions the monies the United States may wish to negotiate here, more especially as the circumstances of most of the European Powers, having compelled them to borrow large Sums lately, our money Lenders may naturally to be exspected to prefer the better Security the Government and resources of the United States afford: Whereto they are now also well prepared by having during many years and the late critical periods of the affairs of the United States, So punctually received their Interests at our Houses, that they at present deem their Revenues from the American Loans of equal certainty as those of the most Credited of the European Powers; An Impression Strengthened by the prices these Effects bear at our market and which if we mistaken not will shortly be as high as those of any Bonds circulating here.
We have not failed communicating this State of matters to His Excellency Thomas Jefferson to forewarn him, the time was approaching, when it will be possible to execute at least a part of his favorite wish to transfer unto Our Money-Lenders the debt due by the United States to the Court of Versailles recommending him to procure for himself, or his Successor, the proper Powers for concluding this business and passing the necessary Bonds, all which this Minister having undertaken to lay before the Treasury. Relying upon his experienced regularity, we refer ourselves to what He will wri[te] of our opinion on the Subject, connected with our observations and Sentiments.

We lost no time in remitting Thomas Jefferson Esqr. £280,000. Towns. to compleat the articles for medals and discharge the pay to foreign officers for this year inclusive which with the ƒ30,000. appropriated for a particular purpose that His Excellency is advised to lie at his disposal, compleat up to this day all the contingent Expences intended to be provided for by the last Loan, which has fully answered the views of John Adams and Thomas Jefferson Esqrs on passing it, to Supply the United States with the Sums necessary to Support their credit here, until the Regulations of their new Government would empower them to provide for Same from their own resources.
We inclose you the account current of the United States with us up to 30 June the balance whereon ƒ65900 is to credit of the United States in their account up to 31 Ulto. The balance of which we transfer to their credit in new account also inclosed in






ƒ379868.2.8


To which will be added the remaining 103 Bonds



  to be delivered this month
 ƒ103.000
}

93730   


       of 9 p Ct.
 9.270


 
Making together
ƒ473598.2.8


To face the further contingencies included in the List of Expences furnished us by Mr. Jefferson and the Interest that will fall due next June. vizt.


The appropriation for a particular purpose
ƒ30,000
}
555078


Expence of legations for
 1789

24000


Do.     Do.
 1790

48000


Foreign officers
 1790

21000


February Interest  Do.
 ƒ80,000
}
80800


      Corn 1 p.Ct.
 800


June Interest (about) Do.
 ƒ347800
}
351278


        Com 1 p.Ct.
 3478


Thus leaving a deficiency of upwards of

ƒ80,000


to compleat the funds for the next June Interest which we lay thus early before the Board of Treasury that same may be provided for in the manner judged most conducive to the Interests and consistent with the financial Situation of the United States. Truly happy are we, their resources called forth by their present efficient and respectable Government will render, and we trust all their future financial Operations, a Work of Facility; Upon the Establishment, and Effects of which System and actual pleasing prospect of affairs, we beg to present you our most hearty Congratulations, assuring you our utmost Endeavors shall ever be exerted to contribute to their realization all in our power We are respectfully Gentlemen

